Quillian, Judge.
The defendant was tried and convicted of forgery. There was an appeal and the case is here for review. Held:
1. The first enumeration of error contends that the court committed reversible error in allowing the prosecutor to *295read two separate indictments to the jury. Assuming but not deciding that this was error, it was not harmful in the case sub judice because evidence as to the contents of the indictment was subsequently properly admitted in evidence to show motive and scheme. Morris v. State, 228 Ga. 39, 46 (184 SE2d 82). Code Ann. § 38-1713 (Ga. L. 1971, p. 460) does not apply to the instant situation.
Submitted April 7, 1972—
Decided May 12, 1972.
Glenn Zell, for appellant.
Lewis R. Slaton, District Attorney, Joel M. Feldman, Carter Goode, James H. Mobley, Jr., for appellee.
2. The evidence was sufficient to support the verdict.

Judgment affirmed.


Hall, P. J., and Pannell, J., concur.